PER CURIAM.
Rolando Serrano, a workers’ compensation claimant, appeals the amount of attorney’s fees awarded by the judge of compensation claims below. We conclude that the judge of compensation claims correctly based the amount of attorney’s fees on Serrano’s medical bills paid by the City of Tampa, the employer/servicing agent, which represented the “benefits secured” to Serrano pursuant to section 440.34(1), Florida Statutes (2003). However, the judge of compensation claims miscalculated the total amount of fees paid by the City of Tampa. We remand with instructions to the judge of compensation claims to award Serrano attorney’s fees totaling $9,433.13, based on the application of the formula provided in section 440.34(1), Florida Statutes (2003).
Reversed and remanded with directions.
BROWNING, C.J., BARFIELD, and BENTON, JJ., concur.